Matter of Amaury Alfonso N. v Zaida Iris R. (2016 NY Slip Op 02538)





Matter of Amaury Alfonso N. v Zaida Iris R.


2016 NY Slip Op 02538


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


688A 688

[*1]In re Amaury Alfonso N., Petitioner-Appellant,
vZaida Iris R., Respondent-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Tennille M. Tatum-Evans, New York, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Orders, Family Court, Bronx County (Llinet M. Rosado, J.), entered on or about October 9, 2014, which dismissed, without prejudice, the father's petition for an enforcement of an order of custody, and denied, without prejudice, his motion seeking, inter alia, an order directing that mental health consultants be involved in a child custody evaluation, unanimously affirmed, without costs.
Family Court properly dismissed the father's enforcement petition since he failed to comply with a prior court order requiring him to obtain prior written authorization from the court before filing any further proceedings in order to prevent him from engaging in further vexatious litigation (see Matter of Pignataro v Davis, 8 AD3d 487, 489 [2d Dept 2004]; Sassower v Signorelli, 99 AD2d 358, 359 [2d Dept 1984]). The father did not appeal from that order, which was reaffirmed by the court three years later, and which he acknowledged on the record.
The court providently exercised its discretion in denying the father's motion seeking a mental or forensic evaluation of the mother without a hearing, as he presented no basis for ordering such an evaluation or for modifying the final order of custody (Matter of James Joseph M. v Rosana R., 32 AD3d 725, 727 [1st Dept 2006], lv denied 7 NY3d 717 [2006]). The court was entitled to take judicial notice of its own prior proceedings (see Matter of Anjoulic J., 18 AD3d 984, 986 [3rd Dept 2005]; Matter of Claudina Paradise Damaris B., 227 AD2d 135 [1st Dept 1996]), and to consider the position of the child advocated by his attorney (22 NYCRR 7.2[d]; Matter of Alfredo J.T. v Jodi D., 120 AD3d 1138 [1st Dept 2014]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK